Citation Nr: 0300391	
Decision Date: 01/08/03    Archive Date: 01/28/03

DOCKET NO.  00-10 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San 
Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for organic brain 
syndrome secondary to service connected malaria.  


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  

This case comes to the Board of Veterans' Appeals (Board) 
on appeal of a September 1999 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The case was remanded by the Board in June 2001.  


FINDINGS OF FACT

1.  Service connection is currently in effect for the 
residuals of malaria, rated as non-compensable.

2.  Organic brain syndrome is not causally related to the 
service connected residuals of malaria. 


CONCLUSION OF LAW

Organic brain syndrome is not proximately due to or the 
result of a service connected disease or injury.  
38 C.F.R. § 3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000). See, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  This law eliminates the 
concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  The 
new law also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The final rule 
implementing the VCAA was published on August 29,2001.66 
Fed. Reg. 45,620-32 (Aug.29, 2001) (codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The record reflects that the veteran was provided with a 
copy of the appealed rating action, and was provided a 
Statement of the Case.  In addition, it is noted that the 
veteran was provided with the provisions of the VCAA in a 
March 2001 letter from the RO to the veteran and again in 
an October 2001, that was issued pursuant to remand by the 
Board.  These documents provided notification of the 
information and medical evidence necessary to substantiate 
this claim.  He was also informed as to what evidence the 
VA would attempt to obtain.  Quartuccio v. Principi 16 
Vet. App. 183 (2002).

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded VA evaluations during the course of this 
claim.  Thus, under the circumstances in this case, VA has 
satisfied its duties to notify and assist the veteran, and 
adjudication of this appeal poses no risk of prejudice to 
the veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).  

The veteran claims service connection for organic brain 
syndrome that he believes is the result of service 
connected malaria.  

The service administrative records reflect that the 
veteran was awarded the Combat Infantry badge and the 
Bronze Star with a "V" device for heroism while engaging 
the enemy in October 1969.

The service medical records do not contain a complaint or 
manifestation of organic brain syndrome.  The veteran was 
treated during service for malaria, including 
hospitalization in June 1970 for plasmodium falciparum and 
plasmodium vivax malaria. treated for malaria.  The 
separation examination clinically evaluated all pertinent 
systems as normal.  Service connection is in effect for 
malaria, rated noncompensable.  

The veteran received intermittent treatment and 
evaluations at VA and private facilities from 1989 to 2002 
for mental problems.  A psychological evaluation was 
conducted at a VA outpatient clinic in November 1989.  
This report indicates that psychological testing showed 
that the veteran had possible cognitive deficits that 
could be consistent with an organic mental disorder.  The 
examiner stated that the possibility that the veteran 
could be suffering from the sequelae of cerebral malaria 
needed to be considered.  The examiner did note that he 
had not had the opportunity to review the veteran's 
service medical records.  The veteran was again evaluated 
by this same examiner in December 1990.  This examination 
was said to corroborate the previous diagnostic impression 
of organic mental disorder apparently secondary to 
cerebral malaria.  

An examination was conducted by VA in July 1991.  At that 
time, a board of three psychiatrists gave the veteran a 
complete evaluation and determined that the veteran did not 
have a specific acquired mental disorder.  A mixed 
personality disorder was diagnosed.  

In August 1999, a board of physicians convened and 
reviewed the veteran's claims folder.  The board was 
composed of a psychiatrist, a neurologist and a specialist 
in internal medicine.  In their opinion, there was no 
indication in the past or present to confirm a mental 
disability that was consistent with a diagnosis of organic 
mental disorder that could be etiologically related to the 
veteran's service connected malaria.  

An examination was conducted in May 2002 by a VA 
psychiatrist.  At that time the examiner indicated that 
the veteran's records had been reviewed.  The diagnoses 
were no gross psychiatric disorder and personality 
disorder N.O.S.  The examiner rendered an opinion that the 
veteran did not have an organic brain disorder.

A psychological evaluation was conducted in August 2002 by 
the same psychologist who evaluated the veteran in 
November 1989 and December 1990.  While he again diagnosed 
the veteran as having a cognitive disorder, he noted that, 
after having now reviewed the veteran's service medical 
records, he found not indication that the veteran had had 
cerebral malaria during service.  

Analysis

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & 2002). 

Where a veteran served ninety days or more during a period 
of war or during peacetime service after December 31, 
1946, and an organic disease of the nervous system 
including sensorineural hearing loss becomes manifest to a 
degree of ten percent within one year of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of 
such disease during the period of service. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2002).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  When 
aggravation of a disease or injury for which service 
connection has not been granted is proximately due to, or 
is the result of, a service-connected condition, the 
veteran shall be compensated for the degree of disability, 
and no more, over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

To summarize, the veteran's statements are considered 
competent evidence when describing an injury or symptoms 
of a disability.  However, a lay person is not competent 
to make a medical diagnosis, or to relate a given medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).

In this regard, the service medical records are negative 
of an organic mental disorder and it is not contended 
otherwise.  The service medical records show that the 
veteran was treated for malaria.  In 1989 a VA 
neuropyschologist indicated that the veteran had an 
organic mental disorder apparently secondary to cerebral 
malaria.  However, this same neuropyschologist in August 
2002 indicated that after reviewing the record, the 
available evidence did not show that the inservice malaria 
was cerebral malaria. 

Additionally, the 1991 evaluation by a VA board of three 
psychiatrists did not diagnosis an organic mental disorder 
and the board of physicians in 1999 determined that the 
veteran did not have an organic brain syndrome that could 
be related to service connected malaria.  Furthermore, 
most recently, in May 2002 a VA psychiatrist rendered an 
opinion that the veteran did not have an organic brain 
disorder. 

After reviewing the record the Board finds that the 
preponderance of the evidence is against the veteran's 
claim.  Accordingly service connection for organic brain 
syndrome as secondary to the service connected malaria is 
not warranted.  


ORDER

Service connection for organic brain syndrome secondary to 
service-connected malaria, is denied.  



		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

